Exhibit 99.1 J.B. Hunt Transport Services, Inc. Contact: David G. Mee 615 J.B. Hunt Corporate Drive Lowell, Arkansas 72745 Executive Vice President, Finance/Administration and Chief Financial Officer (NASDAQ: JBHT) (479) 820-8363 FOR IMM ED I A T E RE L E A S E J.B. HUNT TRANSPORT SERVICES, INC. REPORTS EARNINGS FOR THE SECOND QUARTER 2 ■ Second Q ua r t er 2 0 16 Re v en u e: b ill i on; up 5% ■ Second Q ua r t er 2 0 16 O pe r ati n g Income: $176 millio n ; up 1 % ■ Second Q ua r t er 2 0 16 EPS : 92 c e n t s v s. 88 c e n t s LOWELL, ARKANSAS, July 18, 2016 - J.B. Hunt Transport Services, Inc., (NASDAQ:JBHT) announced second quarter 2016 net earnings of $105 million, or diluted earnings per share of 92 cents vs. second quarter 2015 net earnings of $103 million, or 88 cents per diluted share. Total operating revenue for the current quarter was $1.62 billion, compared with $1.54 billion for the second quarter 2015, an increase of 5%. Current quarter total operating revenue, excluding fuel surcharges, increased 9% vs. the comparable quarter 2015. Load growth of 9% in Intermodal (JBI) and 62% in Integrated Capacity Solutions (ICS), a 5% increase in revenue producing trucks in Dedicated Contract Services (DCS) and an 11% increase in average fleet count in our Truck (JBT) business segment, contributed to the increase in consolidated revenue compared to prior year. Operating income for the current quarter totaled $176 million versus $174 million for the second quarter 2015. The benefits of volume growth, increases in revenue producing truck counts and higher equipment utilization, were substantially offset by increases in rail purchased transportation costs, higher driver wages and recruiting costs and increased equipment ownership costs. In the second quarter of 2015, we recorded a charge of approximately $14.1 million for corporate wide streamlining and technology redevelopment costs. Interest expense in the current quarter decreased due to lower overall debt levels from the same period last year. The effective income tax rate for the quarter was 38.0% versus 38.1% for the second quarter 2015. The 2016 annual tax rate is expected to be approximately 38.0%. The Company posted revised full year 2016 Financial Expectations on its website under the Investors tab at www.jbhunt.com . S eg m ent In f o r ma t io n: In t e r m o dal ( JBI) ■ Second Q ua r t er 6 S eg m ent Re v en u e: $ millio n ; up 3% ■ Second Q ua r t er 6 O pe r ati n g Income: $ 105.6 millio n ; down 11 % JBI load volumes grew 9% over the same period in 2015. Eastern network realized load growth of 10% and Transcontinental loads grew 8% as west coast port volumes continued a more normal velocity and rail service continued a year over year improvement trend. Revenue increased 3% reflecting the 9% volume growth, offset by a 5% decrease in revenue per load, which is the combination of customer rate changes, fuel surcharges and freight mix. Revenue per load, excluding fuel surcharge revenue decreased 1% from second quarter 2015. Operating income decreased 11% from prior year. Benefits from volume growth, improved box utilization, lower outsourced carrier costs and reduced maintenance costs were not enough to overcome the cost increases in rail purchased transportation, equipment ownership, insurance and claims, and driver recruiting and retention. Second quarter of 2015 included approximately $6.4 million in corporate wide streamlining and technology redevelopment costs. The current period ended with 81,243 units of trailing capacity and 5,244 power units assigned to the dray fleet. Dedicated Con t r a c t S e r v ic e s (DC S ) ■ Second Q ua r t er 2 0 1 6 S eg m ent Re v en u e: $ millio n ; up 4 % ■ Second Q ua r t er 2 0 1 6 O pe r ati n g Income: $ millio n ; up 24% DCS revenue increased 4% during the current quarter over the same period in 2015. Productivity, defined as revenue per truck per week, decreased approximately 1% vs. 2015 primarily from lower fuel surcharges. Productivity excluding fuel surcharges increased 1% over a year ago primarily from better integration of assets between customer accounts, fewer unseated trucks, increased customer supply chain fluidity and customer rate increases. A net additional 350 revenue producing trucks, 132 net additions compared to first quarter 2016, were in the fleet by the end of the quarter compared to prior year. Approximately 87% of these additions represent private fleet conversions versus traditional dedicated capacity fleets. Customer retention rates remain above 98%. The operating income increase of 24% over the prior year quarter is primarily due to increased revenue, improved asset utilization, and a reduction in overall safety costs, partially offset by higher driver wage and recruiting costs, increased salaries and benefits costs as well as higher equipment ownership costs. Approximately $2.6 million of corporate wide streamlining and technology redevelopment costs was incurred in the second quarter 2015. In t egr a t ed Capa c ity S olu t io n s (ICS) ■ Second Q ua r t er 2 0 1 6 S eg m ent Re v en u e: $ milli on ; up 17% ■ Second Q ua r t er 6 O pe r ati n g Incom e : $ millio n ; up 122 % ICS revenue was up 17% compared to the second quarter 2015. Volumes increased 62% while revenue per load decreased 28%, primarily due to freight mix changes driven by customer demand and lower fuel prices compared to second quarter 2015. Contractual volumes represented approximately 73% of total load volume and 65% of total revenue compared to 70% and 62%, respectively, in second quarter 2015. Operating income increased 122% over the same period 2015 primarily from increased volume and related revenue. Gross profit margins decreased to 15.0% in the current quarter versus 15.2% in the same period last year. The decrease in gross margin percentage is primarily the result of new customer rates implemented on contractual business and lower customer spot rates compared to the second quarter 2015. The increase in operating income was partly offset by higher personnel costs as the total branch count increased to 35 from 31 at second quarter 2015. Second quarter 2015 included $4.4 million of corporate wide streamlining and technology redevelopment costs. The carrier base increased 16% and the employee count increased 13% vs. second quarter 2015. T r uck (JB T ) ■ Second Q ua r t er 2 0 1 6 S eg m ent Re v en u e: $ 98 milli on ; up 1% ■ Second Q ua r t er 6 O pe r ati n g Incom e : $ millio n ; down 9 % JBT revenue for the current quarter was up 1% compared to the same period in 2015.Revenue excluding fuel surcharges increased 6%, primarily from an 11% increase in average fleet count. Rate per loaded mile excluding fuel surcharges was down approximately 5% primarily from customer driven freight mix changes, including a 5.8% increase in length of haul. Core customer rate increases were up 0.9% compared to the same period in 2015. At the end of the period, JBT operated 2,186 tractors compared to 2,073 a year ago. Operating income decreased 9% compared to the same quarter 2015. Benefits of the larger fleet were more than offset by lower rates per loaded mile, increased driver hiring costs, higher independent contractor cost and increased tractor maintenance costs compared to the second quarter 2015. Approximately $700,000 of streamlining and technology redevelopment costs were recorded in second quarter 2015. Cash Flow and Capi t al i z ati o n: At June 30, 2016, we had a total of $958 million outstanding on various debt instruments compared to $890 million at June 30, 2015 and $998 million at December 31, 2015. Our net capital expenditures for the six months ended June 30, 2016 approximated $258 million compared to $299 million for the same period 2015. At June 30, 2016, we had cash and cash equivalents of $11.3 million. We had no purchases of our common stock during the second quarter 2016. At June 30, 2016 we had approximately $351 million remaining under our share repurchase authorization. Actual shares outstanding at June 30, 2016 approximated 112.7 million. This press release may contain forward-looking statements, which are based on information currently available. Actual results may differ materially from those currently anticipated due to a number of factors, including, but not limited to, those discussed in Item 1A of our Annual Report filed on Form 10-K for the year ended December 31, 2015. We assume no obligation to update any forward-looking statement to the extent we become aware that it will not be achieved for any reason. This press release and additional information will be available immediately to interested parties on our web site, www . j b h u n t. c o m . J.B. HUNT TRANSPORT SERVICES, INC. Condensed Consolidated Statements of Earnings (in thousands, except per share data) (unaudited) Three Months Ended June 30 % Of % Of Amount Revenue Amount Revenue Operating revenues, excluding fuel surcharge revenues $ 1,483,354 $ 1,360,631 Fuel surcharge revenues 131,672 179,326 Total operating revenues 1,615,026 % 1,539,957 % Operating expenses Rents and purchased transportation 794,907 % 730,851 % Salaries, wages and employee benefits 371,969 % 348,277 % Depreciation and amortization 90,364 % 83,661 % Fuel and fuel taxes 71,489 % 84,891 % Operating supplies and expenses 56,495 % 56,718 % General and administrative expenses, net of asset dispositions 18,711 % 27,670 % Insurance and claims 19,094 % 18,207 % Operating taxes and licenses 11,365 % 10,734 % Communication and utilities 4,840 % 5,213 % Total operating expenses 1,439,234 % 1,366,222 % Operating income 175,792 % 173,735 % Net interest expense 6,420 % 6,661 % Earnings before income taxes 169,372 % 167,074 % Income taxes 64,361 % 63,655 % Net earnings $ 105,011 % $ 103,419 % Average diluted shares outstanding 113,761 117,811 Diluted earnings per share $ 0.92 $ 0.88 J.B. HUNT TRANSPORT SERVICES, INC. Condensed Consolidated Statements of Earnings (in thousands, except per share data) (unaudited) Six Months Ended June 30 % Of % Of Amount Revenue Amount Revenue Operating revenues, excluding fuel surcharge revenues $ 2,910,008 $ 2,624,541 Fuel surcharge revenues 233,730 355,596 Total operating revenues 3,143,738 % 2,980,137 % Operating expenses Rents and purchased transportation 1,535,310 % 1,424,535 % Salaries, wages and employee benefits 734,480 % 678,786 % Depreciation and amortization 178,716 % 165,038 % Fuel and fuel taxes 130,903 % 166,704 % Operating supplies and expenses 111,031 % 107,199 % General and administrative expenses, net of asset dispositions 40,545 % 41,606 % Insurance and claims 36,522 % 35,635 % Operating taxes and licenses 22,491 % 20,822 % Communication and utilities 10,058 % 10,857 % Total operating expenses 2,800,056 % 2,651,182 % Operating income 343,682 % 328,955 % Net interest expense 12,862 % 13,364 % Earnings before income taxes 330,820 % 315,591 % Income taxes 125,711 % 120,240 % Net earnings $ 205,109 % $ 195,351 % Average diluted shares outstanding 113,882 117,805 Diluted earnings per share $ 1.80 $ 1.66 Financial Information By Segment (in thousands) (unaudited) Three Months Ended June 30 % Of % Of Amount Total Amount Total Revenue Intermodal $ 933,430 58 % $ 904,868 59 % Dedicated 382,721 24 % 366,716 24 % Integrated Capacity Solutions 203,767 12 % 173,879 11 % Truck 98,264 6 % 97,509 6 % Subtotal 1,618,182 % 1,542,972 % Intersegment eliminations ) (0 %) ) (0 %) Consolidated revenue $ 1,615,026 % $ 1,539,957 % Operating income Intermodal $ 105,614 60 % $ 118,617 68 % Dedicated 50,467 29 % 40,573 23 % Integrated Capacity Solutions 10,875 6 % 4,893 3 % Truck 8,853 5 % 9,675 6 % Other (1) ) (0 %) ) (0 %) Operating income $ 175,792 % $ 173,735 % Six Months Ended June 30 % Of % Of Amount Total Amount Total Revenue Intermodal $ 1,828,630 58 % $ 1,748,757 59 % Dedicated 741,091 24 % 711,905 24 % Integrated Capacity Solutions 386,934 12 % 337,090 11 % Truck 194,315 6 % 188,697 6 % Subtotal 3,150,970 % 2,986,449 % Intersegment eliminations ) (0 %) ) (0 %) Consolidated revenue $ 3,143,738 % $ 2,980,137 % Operating income Intermodal $ 208,740 61 % $ 222,879 68 % Dedicated 95,237 28 % 76,388 23 % Integrated Capacity Solutions 21,670 6 % 11,522 4 % Truck 18,032 5 % 18,204 5 % Other (1) 3 0 % ) (0 %) Operating income $ 343,682 % $ 328,955 % (1) Includes corporate support activity Operating Statistics by Segment (unaudited) Three Months Ended June 30 Intermodal Loads 476,098 436,466 Average length of haul 1,640 1,642 Revenue per load $ 1,961 $ 2,073 Average tractors during the period * 5,232 4,915 Tractors (end of period) Company-owned 4,519 4,186 Independent contractor 725 701 Total tractors 5,244 4,887 Net change in trailing equipment during the period 1,377 2,086 Trailing equipment (end of period) 81,243 76,279 Average effective trailing equipment usage 74,751 70,823 Dedicated Loads 607,078 562,017 Average length of haul 174 176 Revenue per truck per week** $ 4,062 $ 4,096 Average trucks during the period*** 7,286 6,921 Trucks (end of period) Company-owned 6,833 6,543 Independent contractor 17 7 Customer-owned (Dedicated operated) 472 422 Total trucks 7,322 6,972 Trailing equipment (end of period) 21,914 20,989 Average effective trailing equipment usage 22,597 22,275 Integrated Capacity Solutions Loads 199,312 123,082 Revenue per load $ 1,022 $ 1,413 Gross profit margin % % Employee count (end of period) 721 636 Approximate number of third-party carriers (end of period) 48,900 42,300 Truck Loads 96,929 93,225 Average length of haul 460 435 Loaded miles (000) Total miles (000) Average nonpaid empty miles per load Revenue per tractor per week** $ 3,419 $ 3,802 Average tractors during the period * 2,234 2,021 Tractors (end of period) Company-owned 1,401 1,510 Independent contractor 785 563 Total tractors 2,186 2,073 Trailers (end of period) 7,249 7,479 Average effective trailing equipment usage 6,784 6,392 * Includes company-owned and independent contractor tractors ** Using weighted workdays *** Includes company-owned, independent contractor, and customer-owned trucks Operating Statistics by Segment (unaudited) Six Months Ended June 30 Intermodal Loads 935,624 846,763 Average length of haul 1,641 1,643 Revenue per load $ 1,954 $ 2,065 Average tractors during the period * 5,169 4,866 Tractors (end of period) Company-owned 4,519 4,186 Independent contractor 725 701 Total tractors 5,244 4,887 Net change in trailing equipment during the period 2,286 2,981 Trailing equipment (end of period) 81,243 76,279 Average effective trailing equipment usage 73,998 69,758 Dedicated Loads 1,186,556 1,092,779 Average length of haul 174 176 Revenue per truck per week** $ 3,969 $ 4,032 Average trucks during the period*** 7,241 6,887 Trucks (end of period) Company-owned 6,833 6,543 Independent contractor 17 7 Customer-owned (Dedicated operated) 472 422 Total trucks 7,322 6,972 Trailing equipment (end of period) 21,914 20,989 Average effective trailing equipment usage 22,517 22,276 Integrated Capacity Solutions Loads 374,935 244,044 Revenue per load $ 1,032 $ 1,381 Gross profit margin % % Employee count (end of period) 721 636 Approximate number of third-party carriers (end of period) 48,900 42,300 Truck Loads 191,339 179,468 Average length of haul 464 443 Loaded miles (000) Total miles (000) Average nonpaid empty miles per load Revenue per tractor per week** $ 3,415 $ 3,754 Average tractors during the period* 2,222 1,982 Tractors (end of period) Company-owned 1,401 1,510 Independent contractor 785 563 Total tractors 2,186 2,073 Trailers (end of period) 7,249 7,479 Average effective trailing equipment usage 6,727 6,208 * Includes company-owned and independent contractor tractors ** Using weighted workdays *** Includes company-owned, independent contractor, and customer-owned trucks J.B. HUNT TRANSPORT SERVICES, INC. Condensed Consolidated Balance Sheets (in thousands) (unaudited) June 30, 2016 December 31, 2015 ASSETS Current assets: Cash and cash equivalents $ 11,277 $ 5,566 Accounts Receivable 744,026 654,542 Prepaid expenses and other 71,705 197,817 Total current assets 827,008 857,925 Property and equipment 4,128,542 4,019,451 Less accumulated depreciation 1,361,627 1,318,122 Net property and equipment 2,766,915 2,701,329 Other assets 103,441 70,290 $ 3,697,364 $ 3,629,544 LIABILITIES & STOCKHOLDERS' EQUITY Current liabilities: Trade accounts payable $ 343,652 $ 340,332 Claims accruals 115,628 104,220 Accrued payroll 66,237 59,420 Other accrued expenses 27,199 28,445 Total current liabilities 552,716 532,417 Long-term debt 957,574 998,003 Other long-term liabilities 65,075 58,552 Deferred income taxes 742,574 740,220 Stockholders' equity 1,379,425 1,300,352 $ 3,697,364 $ 3,629,544 Supplemental Data (unaudited) June 30, 2016 December 31, 2015 Actual shares outstanding at end of period (000) 112,680 113,948 Book value per actual share outstanding at end of period $ $ Six Months Ended June 30 Net cash provided by operating activities (000) $ 474,138 $ 453,537 Net capital expenditures (000) $ 257,958 $ 299,246
